914 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard E. PERRY, Plaintiff-Appellant,v.INA LIFE INSURANCE COMPANY, Defendant-Appellee.
No. 89-2370.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM:


1
Howard E. Perry appeals the District Court's decision to grant defendant summary judgment.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by the District Court in its Memorandum Opinion of September 15, 1989.